HENDERSON, Justice
(dissenting).
It is a very simple process.
When the trial court accepted Arguello’s guilty plea to both the August 1, 1992 and October 16, 1992 DUI offenses, no informa-tions had been filed with the trial court. Thus, the trial court had no subject matter jurisdiction to accept the plea. Without jurisdiction, the DUI judgments are “wholly void and without any force or effect whatever.” Honomichl v. State, 333 N.W.2d 797, 799 (S.D.1983) (quoting State v. Mee, 67 S.D. 335, 292 N.W. 875 (1940), rev’d on rehearing, 67 S.D. 589, 297 N.W. 40, 41 (1941)). Therefore, I dissent.
Although informations were filed three days after the arraignment, harmless error excuses need not apply. This Court has steadfastly held that subject matter jurisdiction cannot be acquired by estoppel. Honomichl, 333 N.W.2d at 799; Mee, 67 S.D. 589, 297 N.W. at 41; Kromer v. Sullivan, 88 S.D. 567, 225 N.W.2d 591, 592 (1975); Johnson v. Bruflat, 45 S.D. 200, 186 N.W. 877, 878 (1922). Unless jurisdiction exists, the judgment is not due process of law and is ineffectual for any purpose. Kromer, 225 N.W.2d at 592; Johnson, 186 N.W. at 878. The convictions based on Arguello’s plea must be rendered void and unusable for enhancement purposes.
To obtain subject matter jurisdiction, an information must be properly filed. SDCL 23A-6-3 unambiguously provides in no uncertain terms: “All informations shall be filed with the court having jurisdiction of the offense by the prosecuting attorney prior to the arraignment” (Emphasis added.) Such was not done. Compliance with the statute and authorities mandates that Arguello’s conviction for third offense DUI should be reversed and remanded with directions to strike Arguello’s conviction for the 1992 DUIs. “An information is a vital substantive document rather than a mere technicality.” Honomichl, 333 N.W.2d at 799. This lan*330guage is unequivocal. We should stand by the precedent of Honomichl, a 1983 decision, and State v. Escalante, 458 N.W.2d 787 (S.D.1990) (DUI convictions rendered by a court without subject matter jurisdiction are wholly void and without any force or effect whatever). Because State failed to properly file the information, jurisdiction was never established.
It is a very simple process.
AMUNDSON, J., joins this dissent and I am authorized to so state.